[Cite as In re M.J., 2015-Ohio-3327.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

IN RE: M.J.                                           C.A. No.      27741
       R.J.
       I.S.                                           APPEAL FROM JUDGMENT
       I.S.                                           ENTERED IN THE
       W.W.                                           COURT OF COMMON PLEAS
       R.R.                                           COUNTY OF SUMMIT, OHIO
                                                      CASE Nos. DN 13-4-234
                                                                 DN 13-4-235
                                                                 DN 13-4-236
                                                                 DN 13-4-237
                                                                 DN 13-4-238
                                                                 DN 13-4-239



                                 DECISION AND JOURNAL ENTRY

Dated: August 19, 2015



        HENSAL, Presiding Judge.

        {¶1}     Appellant, Cedrina S., (“Mother”) appeals from a judgment of the Summit County

Court of Common Pleas, Juvenile Division, that terminated her parental rights to her six minor

children and placed them in the permanent custody of Summit County Children Services

(“CSB”). This Court affirms.

                                                 I.

        {¶2}     Cedrina S. is the mother of six children: M.J., born October 23, 1998; R.J., born

November 23, 2000; twins I-h.S. and I-c.S., born January 8, 2004; W.W., born March 6, 2007;

and R.R., born May 14, 2008. Robert J. is the father of M.J. and R.J. Warren W. is the father of

W.W. and R.R. The father of the twins was never determined. None of the fathers or alleged
                                                 2


fathers of the children actively participated in the case or appealed from the judgment of the trial

court.

         {¶3}   This matter is the second custody case involving CSB and this family. In the first

case, Mother reportedly left the children alone very late in the evening of March 22, 2011, to go

food shopping, when police found one of the children outside the home, pounding on the door to

get inside. The police discovered that the home was in deplorable condition and that there were

insufficient beds for the children. All six children were removed from the home at that time, and

CSB became involved. After a year of case planning services, the court found that Mother was

keeping appointments for the children and that the condition of the home was appropriate. The

children were gradually returned to Mother’s custody, and all of them were returned by May 11,

2012.

         {¶4}   Before long, CSB was again receiving concerning reports about the family. The

reports alleged that the children were not regularly attending school or were not arriving on time,

were falling asleep in school, and may not have been receiving adequate food at home. Several

of the children claimed they were staying up all night to make sure they got to school because

Mother did not get up with them and they were not permitted to wake her. R.J. was responsible

for giving I-h.S. his prescribed medication for attention deficit hyperactivity disorder (“ADHD”)

and for supervising I-h.S.’s home-reading each evening. In turn, I-h.S. was responsible for

waking his kindergarten brother, W.W., helping him get ready for school, and walking him to

school. Mother was said to be not attending meetings at school or taking the children to their

counseling appointments. Significantly, CSB social workers made multiple visits to the home to

follow up on these concerns, but Mother refused to grant the agency access to the home or the

children.
                                                3


       {¶5}    Accordingly, on April 3, 2013, based on concerns that the children’s basic needs

were not being met, CSB filed a complaint in juvenile court, alleging that all of the children were

dependent.    The agency sought orders for access and protective supervision.           The court

immediately ordered Mother to provide CSB with access to evaluate the condition and

environment of the children. Thereafter, following a hearing and upon Mother’s agreement, the

trial court granted temporary protective supervision to CSB.

       {¶6}    At adjudication, the magistrate found that fifteen-year-old M.J. had experienced

several psychiatric hospitalizations as well as residential treatment. Her whereabouts were

currently unknown, and a warrant was pending for her arrest based on a probation violation. The

twins had been without their prescribed medications for ADHD and medical attention for some

time. The behavior of one of the twins, I-c.S., had deteriorated to the extent that he was

transferred to an alternative school. Both of the twins as well as W.W. had excessive absences

and multiple tardy arrivals at school. Mother was often late in picking up the children after

school. CSB service providers claimed that Mother reported having difficulty managing the

children’s behavior. The children were adjudicated dependent.

       {¶7}    The agency changed its dispositional request from protective supervision to

temporary custody, and the trial court granted temporary custody to CSB at the time of

disposition. The trial court also adopted the case plan proposed by CSB as an order of the court.

       {¶8}    Mother’s case plan, as amended, required her to obtain and maintain a safe, clean,

and stable home; comply with all medical, dental, and developmental appointments for the

children; follow the recommendations from the children’s therapeutic providers; attend all school

meetings regarding the children; provide for the children’s emotional and financial needs;

complete a psychological/parenting evaluation and follow all recommendations.                Upon
                                                  4


completion of the evaluation, the following recommendations were made: successfully complete

individual mental health counseling aimed at developing insight and accountability for her

responsibilities as a parent, as well as developing pro-social behaviors and reducing

criminogenic behaviors; successfully complete parenting classes to learn basic care of children

and develop effective parenting skills; and submit to regular drug screens due to minimization of

past negative behaviors.

       {¶9}    The trial court granted a six-month extension of temporary custody in March

2014. On July 7, 2014, CSB moved for permanent custody of the six children. Following a

hearing, the trial court granted permanent custody to CSB and terminated the parents’ parental

rights. Mother has appealed and has assigned one error for review.

                                                 II.

                                       Assignment of Error

       THE TRIAL COURT ERRED IN ITS DECISION WHICH TERMINATED
       MOTHER’S PARENTAL RIGHTS AND PLACED THE CHILDREN IN THE
       PERMANENT CUSTODY OF SUMMIT COUNTY CHILDREN’S SERVICES
       AS IT WAS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.

       {¶10} Mother contends that the permanent custody decision of the trial court is against

the weight of the evidence. Revised Code Section 2151.414(B)(1) establishes a two-part test for

courts to apply when determining whether to grant a motion for permanent custody to a public

services agency. The statute requires the court to find, by clear and convincing evidence, that:

(1) one of the enumerated factors in R.C. 2151.414(B)(1)(a)-(e) apply, and (2) permanent

custody is in the best interest of the child. R.C. 2151.414(B)(1). Clear and convincing evidence

is that which is sufficient to produce in the mind of the trier of fact a firm belief or conviction as

to the facts sought to be established. Cross v. Ledford, 161 Ohio St. 469 (1954), paragraph three

of the syllabus.
                                                  5


       {¶11} The trial court found that the first prong of the permanent custody test was

satisfied because the children had been in the temporary custody of CSB for at least 12 of the

prior 22 months. Mother has not contested that finding, but has instead challenged the finding

that permanent custody is in the best interest of the children. When determining whether a grant

of permanent custody is in the best interests of children, the juvenile court must consider all the

relevant factors, including those enumerated in Section 2151.414(D):            the interaction and

interrelationships of the children, the wishes of the children, the custodial history of the children,

and the children’s need for permanence in their lives. See In re R.G., 9th Dist. Summit Nos.

24834 & 24850, 2009-Ohio-6284, ¶ 11.           “Although the trial court is not precluded from

considering other relevant factors, the statute explicitly requires the court to consider all of the

enumerated factors.” In re Smith, 9th Dist. Summit No. 20711, 2002 WL 5178, *3, (Jan. 2,

2002); see also In re Palladino, 11th Dist. Geauga No. 2002-G-2445, 2002-Ohio-5606, ¶ 24.

       {¶12} At the time of the permanent custody hearing, the children ranged in age from 6 to

16. All but the youngest have been placed in therapeutic foster homes. There is no evidence of a

significant bond between any of the children and their fathers or with any other friends or

relatives besides Mother. Because the children have significant but varied needs, we address

them separately.

       {¶13} The oldest child, M.J., has been diagnosed with suicidal ideations and an alter

ego. She has had several psychiatric hospitalizations.         At the beginning of this case, she

exhibited aggressive behavior and was placed in Belmont Pines, a children’s behavioral health

hospital. She was later placed in a therapeutic “mentor home” and, according to the caseworker,

has done well in that placement, with progress in counseling and improved behavior. She has an

Individualized Education Program (“IEP”) in school to address mental health concerns.
                                                6


        {¶14} R.J., the next oldest child, has been diagnosed with an adjustment disorder and

symptoms of depression. He was placed with W.W. at one point, but was moved because of his

aggressive behavior towards W.W.        He is engaged in therapy with Barbara Casline.       The

guardian ad litem described R.J. as being much improved, despite a recent regression that he

believes is related to the permanent custody hearing and the uncertainty about his future.

        {¶15} The two youngest children, W.W. and R.R., are also engaged in therapy with Ms.

Casline. Eight-year-old W.W. has been diagnosed with an adjustment disorder. He did not

speak much at first, but his language and social skills have improved.          He has difficulty

demonstrating his emotions and has some acting-out behaviors.          W.W. has had a difficult

adjustment and has been in a couple different placements. He is currently placed with a foster

mother who is in her 60s, and he is doing well there. He resides on the same street as R.J., and

W.W. is said to now enjoy spending time with R.J.

        {¶16} Six-year-old R.R. has been diagnosed with an anxiety disorder. Ms. Casline is

attempting to get her to express her feelings and to decrease her emotional outbursts. R.R. has

had a difficult time adjusting to the removal from her home and dealing with the uncertainty of

where she will be living. She enjoys visits with Mother and is sad when Mother misses visits or

they are cancelled. R.R. often talks about Mother and her siblings.

        {¶17} Ms. Casline believes the three children with whom she has worked, R.J., W.W.,

and R.R., have all made progress, but does not anticipate discharging any of them from therapy

soon. She believes continued therapy would be beneficial for them and states that they need

stability.

        {¶18} The twins are the middle children.        Both of them take several prescription

medications daily. Both had mental health assessments in 2013 and have been engaged in
                                                   7


therapy since then. Psychiatrist Elizabeth Stern testified that both boys have difficulty managing

anger and feelings, expressing themselves, solving problems, getting along with peers, and

communicating with adults. Both boys have been diagnosed with ADHD and have IEPs at

school. In addition, Dr. Stern diagnosed I-c.S. with mild mental retardation and rule-out of

pervasive developmental disorder. He receives mentoring and coaching for autism spectrum

symptoms. I-c.S. is extremely angry and aggressive, and he has been violent to himself, his

brother, peers, and adults at school. His progress has been difficult, but he has made some

improvements in managing his anger. Dr. Stern diagnosed the other twin, I-h.S., with a mood

disorder, along with symptoms of depression and anxiety. I-h.S. is a little more communicative

than his twin and has done well in school. He tries to protect his twin brother and attempts to

mitigate his behaviors. Since May 2014, he has refused to attend visits with Mother and his

other siblings.

       {¶19} Allison Metz provides weekly therapy to both twins. In their sessions, she has

focused on decreasing oppositional behaviors including verbal and physical aggression,

improving social skills and ability to follow rules, and helping them communicate needs and

feelings. Ms. Metz testified that it is still difficult for the boys to discuss their fears or emotions,

and they speak little of Mother.

       {¶20} The psychiatrist, therapist, and guardian ad litem all emphasized that the twins

should continue with their mental health treatment. According to the experts, the twins require a

high level of involvement by their caregivers to tend to their multiple appointments, manage

their medications, and maintain contact with their service providers. They need a structured

environment, consistency and a lot of monitoring. Dr. Stern commented that “there are many

loving parents who still cannot make that level of care possible.”
                                                  8


       {¶21} The record reveals that Mother and the children share a close bond and the

children also share a bond with each other. The children were said to always be excited to see

Mother at visits. The visits were deemed appropriate, affectionate, and without problems except

for some reports of behavioral issues surrounding visits. There were also allegations that Mother

made unfulfilled promises of gifts and of their return to her home.

       {¶22} Despite testimony that Mother and the children were closely bonded and evidence

that four of the children consistently wanted to return to Mother, the record reflects that the twins

did not want to return to Mother and preferred to be adopted instead. The twins have behaved

differently from each other in regard to their participation in visits. I-c.S. attended visits with

Mother and his siblings throughout the case, although in October 2014, his visits were decreased

in frequency from weekly to monthly on the recommendation of Dr. Stern based on reports of

behavioral problems surrounding visits. Further, even if parental rights were terminated, I-c.S.

expressed an interest in continuing to visit with Mother and his siblings. I-h.S., on the other

hand, refused to attend any visits with his family from May 2014 until the close of the permanent

custody hearing in February 2015, and he expressed no interest in future visits.

       {¶23} On appeal, Mother claims that the trial court failed to address what detrimental

effects may have arisen due to the lack of visitation by I-h.S. Mother also claims that she was

not aware that the matter was brought up to the trial court. In general, it is concerning to this

Court when there is a lack of opportunity for children and parents to share visitation time when

children are removed from the home of their parents and are in the temporary custody of a

children services agency. In this case, the record demonstrates that CSB brought the issue of I-

h.S.’s refusal to attend visits to the attention of the trial court and Mother by written notice filed

on May 22, 2014. According to that notice, I-h.S. reported that Mother threatened him during a
                                                  9


visit and that he was afraid of her.       The notice also indicated that the matter was being

therapeutically addressed in the child’s weekly counseling sessions. Thereafter, the issue was

judicially considered at a hearing before the magistrate on July 8, 2014.              The record

demonstrates that Mother and her attorney were present at the hearing. Based upon the evidence

adduced, the magistrate found that I-h.S. was fearful of Mother and that Mother and R.J. had

picked on him at visits. At that time, the court did not order the agency to require I-h.S to attend

visits.

          {¶24} Mother did not object to the decision by the magistrate, nor did she file any

subsequent motions with the court to require I-h.S. to either participate in visits or to otherwise

pursue some sort of involvement with him, such as through joint counseling. Mother had an

opportunity to cross-examine both the child’s psychiatrist and his counselor at the permanent

custody hearing, but did little, if anything, to explore this issue with them. In fact, Mother’s

attorney declined to pose any questions to the counselor. We agree with the caseworker that the

lack of visitation for this amount of time is “upsetting.” Nevertheless, because Mother did not

protect or pursue this issue before the trial court, perhaps making a tactical decision, we will not

now speculate on the possible impact of the lack of visitation by this child upon him, his siblings,

or the ultimate decision to terminate parental rights.

          {¶25} Despite the multitude of appointments, medical needs, and special needs of these

children, Mother testified that she believes she can provide care for them. She points to the fact

that the twins were born three months early and she cared for them. Also, she notes that she

recently learned of services she can access to transport her children to their medical

appointments.
                                                10


       {¶26} The record does not support a conclusion that Mother would be able to provide

suitable care for her children on a permanent basis, however. Mother’s psychological evaluation

indicated a diagnosis of antisocial personality disorder, with patterns of irresponsibility. The

psychiatrist questioned Mother’s ability to understand basic parenting because Mother

minimized the needs of her children even though they were quite serious. For example, Mother

understood that M.J. had a mental health diagnosis and a history of psychological

hospitalizations, but minimized whether that impacted her ability to babysit her siblings. In

addition, the evaluation found that Mother had limited insight and judgment and tended to blame

others for her problems. The evaluating psychologist found her to have a history of non-

compliance with her children’s appointments. She was said to fail to plan ahead and have

difficulty identifying the potential consequences of her actions. As a parent, she has failed to

recognize her children’s needs, both medically and psychologically.

       {¶27} Furthermore, despite Mother’s claim that she substantially complied with her case

plan and could have completed it within a six-month extension, the record reveals that she

accomplished only minimal compliance with the objectives of her case plan. Mother has failed

to demonstrate that she remedied the problems that caused the removal of the children or that she

likely could have done so within the time of an extension. As to housing, Mother was transient

for most of the case, staying with the maternal grandmother and friends until she obtained a lease

on a home in October 2014, just one month prior to the start of the permanent custody hearing.

The guardian ad litem and the caseworker expressed concern with the continued stability of this

housing arrangement because Mother was not employed and had no income. Mother testified

that her boyfriend of two years had paid the first few months of her rent and utility bills. Mother

anticipated continuing to rely on the financial assistance of her current boyfriend along with
                                                 11


social security from the twins to maintain housing in the future. Her boyfriend does not reside in

the home, is not on the lease, and is not the biological father of any of the children.

       {¶28} Mother has not secured employment during this case, except very briefly, and she

provided no documentary evidence of that employment. Mother said that she has been too ill to

hold a job but that she is nevertheless able to provide child care. Mother claims that her health

has improved, and she expects to seek employment in the near future. At the same time, she has

recently applied for social security disability insurance, has been in and out of the hospital during

the last three months, and missed several recent visitations due to her health issues.

       {¶29} In further regard to her health, Mother explained that she has gotten sick every

winter since 2012. Her physical condition renders her almost “immobile” during the winter

months as she does not want to leave her home. Mother has admitted that her health has

prevented her from working, attending counseling, and visiting her children on recent occasions.

Mother testified that she has been diagnosed with hypokalemia, a potassium deficiency, which

makes her muscles weak and causes disorientation. She has also been diagnosed with anemia,

nausea, a benign pituitary tumor, chronic migraines, and anxiety. Mother claims to be unable to

take buses because of breathing and heart issues, and she does not have a driver’s license.

       {¶30} In support of her argument that she substantially complied with her case plan,

Mother points out that she completed the requested psychological/parenting evaluation. The

results of that evaluation required Mother to engage in mental health counseling, do weekly drug

testing, and complete parenting classes. Mother completed the intake procedure for mental

health counseling but failed to engage in any counseling at all. According to the records

custodian for Coleman Services at St. Thomas Hospital, Mother was discharged from that

counseling program in February 2015, because of her failure to attend. This case plan objective
                                                  12


was intended to be directed largely at developing insight and accountability for Mother’s

responsibilities as a parent.

        {¶31} Mother completed only one drug test, which was positive for benzodiazepines and

opiates in November 2013.         Mother claims the positive results were due to prescription

medications but failed to provide documentary evidence of that and completed no further drug

tests. The caseworker stated that there were no substance abuse concerns during the first case or

in the complaint of the present case. The requirement appears to have been included as the result

of a recommendation in Mother’s psychological/parenting evaluation.             Accordingly, while

substance abuse does not appear to be a significant issue in this case, Mother’s failure to produce

a prescription for the drugs revealed by her drug test or to submit to any additional drug testing is

troublesome.

        {¶32} Mother completed parenting classes at Helping Hearts in November 2014, but

important concerns remain as to Mother’s ability to parent her children. Mother missed 28 of 85

visits with her children, nearly one third of the scheduled visits. In the three months before the

final day of the permanent custody hearing, Mother missed half of the 12 scheduled visits.

Mother claims she missed these six recent visits due to illness and transportation problems, the

same problems that existed at the beginning of the case.          Mother failed to move beyond

supervised visitation at the visitation center.

        {¶33} The caseworker testified, without objection, that she had requested a continuance

in the midst of the permanent custody hearing from December 2014 until February 2015 “to give

[M]other the benefit of the doubt” and give her an additional three months to work on her case

plan objectives. Yet, during that time Mother made no meaningful progress on those obligations.

In addition to her failure to regularly attend visits with her children, Mother failed to attend any
                                                13


mental health counseling sessions. Mother attributes these failures to her health and lack of

transportation. Thus, despite her claim that she is able to care for her children, there is little

evidence that Mother is able to provide consistent and stable care for her children.

       {¶34} As discussed above, both twins expressed a desire to not return to Mother but,

rather, to be adopted. The other four children have consistently expressed the wish to return to

live with Mother.    They conveyed their wishes to the guardian ad litem and, because his

recommendation conflicted with those wishes, separate counsel was appointed to represent those

four children.

       {¶35} The guardian ad litem testified at length explaining his position that permanent

custody is in the best interests of the children. He agreed that there is a bond between Mother

and the children. He reported that four of the children love their mother and “really, really want

to be with her.” Nevertheless, he explained that the case is nearly two years old and that Mother

has completed few matters on her case plan. He expressed concern with Mother’s ability to

provide a stable, permanent home for her children for several reasons.             Her housing is

problematic because of Mother’s dependence on a boyfriend to finance it. Her current medical

issues inhibit her ability to hold a job. Her failure to address the mental health component of her

case plan raises questions. The children have mental health issues themselves, and Mother needs

to understand her own mental health issues as well as how to parent her children. He stated that

it is unclear how Mother would care for the children on a daily basis and address their medical

issues. He did not believe she could care for the children given medical issues that currently

prevent her from even getting out of the house to visit them. He believed that the four children

(all but the twins) would be “a handful” for any adult to handle.
                                                   14


       {¶36} The guardian ad litem stated that severing the parental bond could result in some

adjustment problems for the children but specifically noted that the oldest child had “made

peace” with the possibility that she may not be returned to Mother through her conversations

with her therapist. He also believed that “all the current foster care providers, as well as the

service providers are willing to work through any issues the children have.” He believes that the

current foster parents would work together and provide an ongoing opportunity for the children

to continue their relationships.      He concluded that the children need permanency and

recommended permanent custody as being in the best interests of the children.

       {¶37} The custodial history of the children indicates that they resided with Mother until

they were removed from her home in March 2011. They were returned to her custody by May

2012. The children were again removed in March 2013 in the present case and have remained in

the custody of CSB until the permanent custody hearing, concluding in February 2015. Some of

the children have been in multiple placements during the pendency of this case. They are

currently placed in five different foster homes.

       {¶38} The evidence of record supports the conclusion that the only way to provide these

children with a legally secure permanent placement is through permanent custody. The trial

court properly found that Mother had not made substantial progress on her case plan and had not

remedied the problems that caused removal. None of the fathers were interested or suitable for

placement. Several relatives were considered for placement, but none were determined to be

suitable. The caseworker testified that she believed permanent custody is in the best interests of

all the children. She stated that Mother has had difficulty just taking care of herself, let alone six

children with so many needs. These children have been in foster care for nearly three of the last

four years.   They have multiple needs that require numerous appointments and significant
                                                15


attention. Mother has been unable to meet their needs in the past, and there is a lack of evidence

to indicate that she can do so now.

       {¶39} Our review of the evidence supports the conclusion that permanent custody is in

the best interests of the children. Mother has not demonstrated that the trial court erred in

reaching a similar conclusion. Thus, we cannot conclude that the decision of the trial court was

against the weight of the evidence. Mother’s sole assignment of error is overruled.

                                                III.

       {¶40} Mother’s assignment of error is overruled. The judgment of the Summit County

Court of Common Pleas, Juvenile Division, is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.
                                        16


      Costs taxed to Appellant.




                                             JENNIFER HENSAL
                                             FOR THE COURT

CARR, J.
MOORE, J.
CONCUR.


APPEARANCES:

HOLLY KEHRES FARAH, Attorney at Law, for Appellant.

BRENDON KOHRS, Attorney at Law, for Children.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.

MICHAEL GOEBL, Guardian ad Litem.